This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                                                     No. 32,346

 5 MARQUIS FRANCO,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
 8 Freddie J. Romero, District Judge

 9   Gary K. King, Attorney General
10   Margaret E. McLean, Assistant Attorney General
11   Joel Jacobsen, Assistant Attorney General
12   Santa Fe, NM

13 for Appellant

14 Jacqueline Cooper, Chief Public Defender
15 Nancy Hewitt, Assistant Appellate Defender
16 Santa Fe, NM

17 for Appellee

18                                 MEMORANDUM OPINION

19 SUTIN, Judge.
 1        The State appeals from a district court order suppressing evidence. We issued

 2 a calendar notice proposing to affirm. The State has filed a suggestion of death,

 3 indicating that Defendant has died. See Rule 12-301(A) NMRA. The State has also

 4 filed a response, indicating it will not be filing a memorandum in opposition. Rule 12-

 5 301(A) gives this Court discretion in deciding how to proceed after notification of the

 6 death of a party. See Henry v. Daniel, 2004-NMCA-016, ¶ 15, 135 N.M. 261, 87 P.3d

 7 541 (discussing this Court’s discretion to resolve appeal on the merits following death

 8 of a party). In light of the foregoing, this appeal is dismissed as moot.

 9        IT IS SO ORDERED.


10                                         __________________________________
11                                         JONATHAN B. SUTIN, Judge

12 WE CONCUR:


13 _______________________________
14 JAMES J. WECHSLER, Judge


15 _______________________________
16 J. MILES HANISEE, Judge




                                              2